DEPARTMENT OF HEALTH AND HUMAN SERVICES
Departmental Appeals Board

Civil Remedies Division

In the Case of:

New World Christian pate; JUL 21, 1989

Ministries,
Petitioner,
“Vem Docket No. C-78

Office of Human Development DECISION CR 34

Services.

DECISION

The Petitioner, New World Christian Ministries (NWCM),
requested a hearing to contest the determination made by
the Office of Human Development Services (OHDS) to deny
refunding of the, Petitioner's federally funded Head Start
program in 1989.’ This determination was made by the
Regional Administrator for OHDS, Region V, in a letter to
NWCM dated December 2, 1988, and was based upon, inter
alia, the Petitioner's failure to correct a series of
deficiencies. OHDS Ex 30.° A hearing was held before

1 Pursuant to 45 C.F.R. 1303.25(f), the denial of

NWCM's refunding, which was to begin on January 1, 1989,
is being held in abeyance until the issuance of a final
decision on NWCM's application for refunding its Chicago
based Head Start program. See OHDS Ex 21/289; OHDS Ex
30.

? he citations to the record in this Decision are

noted as follows:

Transcript of March 21,

1989 TR I/(page)
Transcript of March 22,

1989 TR II/ (page)
Transcript of March 23,

1989 TR ITI/ (page)

(continued...)
2

this Administrative Law Judge (ALJ) on March 21, 22, and
23, 1989, in Chicago, Illinois.

Based on the record developed at the hearing, the
parties' post-hearing briefs, and the applicable law and
regulations, I hereby conclude that OHDS's determination
to deny refunding of the direct grant is fully and
substantially supported by the evidence. My decision,
the "initial decision" under 45 C.F.R. 1303,25, upholds
the Regional Administrator's determination.

APPLICABLE LAW AND REGULATIONS

The federally funded Head Start program was established
by the Economic Opportunity Act of 1964. Pub. L. 88=452,
Title II, section 222(a)(1); 42 U.S.C. 2809(a)(1) (1970);
OHDS Memo 1, for 1. In recognition of the program's
effectiveness in serving economically disadvantaged
children and their families, a subchapter cited as the
"Head Start Act" was enacted by Public Law 97-35 on
August 13, 1981. The current statutory authority for the

2 (...continued)

Petitioner's Posthearing Pet. Br (page)
Brief
Petitioner's Exhibit Pet. Ex (number) / (page)
OHDS Posthearing OHDS Br (page)
Brief
OHDS January 29, 1989 OHDS Memo (page)
Memorandum
OHDS Exhibit OHDS Ex (number) / (page)

3 This Decision is submitted to OHDS and mailed
to the parties pursuant to Part 1303 of the Department's
Rules and Regulations (45 C.F.R. 1303). Subsection
1303.36 provides, in pertinent part, "Any party may,
within 20 days of mailing such INITIAL DECISION... .,
file with the responsible HHS official his exceptions to
the INITIAL DECISION and any supporting brief or
statement."

4 NWCM has many fine and compassionate people in

its organization who are committed to disadvantaged
children and their families. However, OHDS'
determination is supported beyond a reasonable doubt by
the record; OHDS was very lenient with NWCM and had no
other choice under the circumstances.
3

program is found at 42 U.S.C. 9831 et seg. (1976) (Supp.
V 1981), and 42 U.S.C. 9834 (Supp. 1988) (extending
funding for Head Start through 1990).

Department regulations governing the administration of
the Head Start program are found at 45 C.F.R. Part 1301-
1305. Regulations providing "program performance
standards" for Head Start grantees are contained in

45 C.F.R. Part 1304. Fiscal requirements for Head Start
grants are found at 45 C.F.R. Part 74, the general
Department regulations governing "Administration of
Grants." In this Decision, I set out each of the
relevant fiscal and program requirements as I discuss
their significance in the context of this case.

The rules governing this hearing and decision are found
at 45 C.F.R. 1303.20 - 1303.26 and at 45 C.F.R. 1303.35.
The burdens of justification and proof are found at

45 C.F.R. 1303.22.

BACKGROUND

The national Head Start program is administered by OHDS,
a component of the United States Department of Health and
Human Services (DHHS) .? The Head Start program's purpose
is the effective delivery of comprehensive health,
educational, nutritional, social, and other services to
economically disadvantaged children and their families.
OHDS Br 1.

Under the Head Start Act, OHDS, as a delegate of the DHHS
Secretary, is authorized to provide financial assistance,
upon proper application, to a qualified local public, or
private, nonprofit agency for planning, conducting,
administering and evaluating a Head Start program. Among
the criteria, a "qualified" Head Start agency must be
determined by the Secretary to be capable of such
functions. The Act provides, however, that financial
assistance shall not be withheld from a recipient agency
for failure to comply with terms and conditions unless
the agency has been given reasonable notice and the
opportunity to show cause why such action should not be
taken. The Secretary also has authority to issue
regulations and other guidance for program administration
and grant management.

5 oHDS administers, or is in charge of, several

sub-organizations, such as the Head Start Bureau, the

Administration for Children, Youth and Families (ACYF),
and the Office of Community Programs. In this Decision,
OHDS is used also to designate these sub-organizations.
4

The actual conduct of a Head Start program is the
responsibility of the local agency grantee. Each
grantee is expected to comply with all relevant laws,
regulations, instructions, guidelines, performance
standards, as well as terms and conditions of the grant.
OHDS instructions are issued in correspondence to
grantees and in official documents. Terms and conditions
of grants are contained or referenced in the grant
documents. All of these are promulgated to local
grantees.

All grantees must hire qualified personnel who must use
grant funds effectively. Adequate financial management
systems must be implemented and maintained, with
effective internal controls.

If a grantee fails to abide by these requirements, or
does not maintain required legal status or financial

viability, the administrative office which makes the

grant is responsible for taking termination action.

ISSUES

The issues in this care are:

1. Whether OHDS established that NWCM failed to comply
with fiscal and program requirements, and with the terms
of its grant, as set forth by OHDS in its December 2,
1989 letter to NWCM.

2. Whether NWCM submitted an inadequate application for
continued funding (refunding application).

FINDINGS OF FACT AND CONCLUSIONS OF LAW 6

Having considered the entire record, the arguments and
submissions of the parties, and being fully advised
herein, I make the following Findings of Fact and
Conclusions of Law:

1. NWCM is a nonprofit social service organization which
has operated a Head Start program in Chicago, Illinois
since approximately 1979. TR 1/99.

2. From 1979 until 1984, NWCM's Head Start program was
funded entirely on a sub-contract basis, or under a

6 Any other part of this Decision which is
obviously a finding of fact or conclusion of law is
incorporated herein.
5

"delegate contract," with the City of Chicago. TR I/100;
TR III/7.

3. A "delegate agency" includes a public or private non-
profit organization or agency to which a grantee has
delegated all or part of its responsibility for operating
a Head Start program. 45 C.F.R. 1301.2.

4. A “Head Start Agency" or "grantee" is a local public

or private non-profit agency designated to operate a Head
Start program by the responsible DHHS official, pursuant

to 45 C.F.R. 1302. 45 C.F.R. 1301.2.

5. NWCM became a direct grantee on July 1, 1984, when it
was awarded a direct grant for a Head Start program by
OHDS. TR I/92; TR III/6~7.

6. At the time NWCM became a grantee, it continued
operating a separate and distinct Head Start program as a
delegate agency of the City of Chicago. TR III/7.

7. Pursuant to DHHS regulations, NWCM retained Adler &
Associates, Certified Public Accountants, to audit and
prepare a financial report on NWCM Grant No. 05CH5232 as
of December 31, 1986.

8. On April 10, 1987, Adler & Associates issued its
Financial Report of examination of the NWCM balance sheet
and the related statements of revenue, expenditures and
changes in fund balance (deficit) and changes in
financial position for the calendar year. OHDS Ex 33.

9. Adler & Associates determined that NWCM is primarily
dependent upon grants from governmental agencies, with a
secondary dependency on public contributions. Adler &
Associates concluded that NWCM's financial support had
been inadequate to cover the net NWCM costs, resulting in
an accumulated deficit in excess of $625,000 on December
31, 1986. Id.; OHDS Ex 34; TR I/29; TR III/80.

10. NWCM's chief fiscal officer, Luther Hinton,
acknowledged that he believed the Adler & Associates
audited deficit of $625,000 to accurately reflect NWCM's
corporate deficit. TR I/129.

11. The Adler & Associates audit was rejected by the
Region V Inspector General for Audit, DHHS, due to non-
conformity with federal audit standards. P Ex 5.

12. In 1987, the City of Chicago conducted an internal
review of NWCM's delegate Head Start program. This
investigation revealed that approximately $250,000 in
6

undisbursed payroll checks for delegate program employees
had been stored in an NWCM safe, although the City of
Chicago had funded NWCM for those payroll expenses. TR
1/124; TR III/72-74.

13. As a result of the Adler & Associates audit and the
City of Chicago internal review, DHHS and the City of
Chicago jointly decided to retain Washington, Pittman &
McKeever, Certified Public Accountants (WPM) to perform
an independent certified audit of NWCM. TR III/76-78.

14. OHDS notified NWCM of this decision on June 18,
1987, pointing out the OHDS was "concerned about the
safety and proper usage of Head Start funds, particularly
in view of the large amount of such funds flowing through
your agency ($1,279,003)." NWCM was further told that
the scope of the WPM audit would include NWCM's entire
agency, Concentrating on its Head Start operations as
both a delegate and as a grantee. P Ex 5.

15. The WPM audit of NWCM for the period December 1,
1985 to November 30, 1986 reflected that NWCM had a
corporate deficit of $649,388. OHDS Ex 1/4,6.

16. In its audit report for the period December 1, 1985
through November 30, 1986, WPM determined that the
corporate deficit of $649,388, the net loss of $102,315
for 1986, and an Internal Revenue Service (IRS) tax
liability of $131,838, as well as NWCM's substantial
reliance on reimbursable cost basis contracts with
federal, state and local government agencies for its
programs, "indicate that the agency (NWCM) may be unable
to continue in existence." OHDS Ex 1/4,12.

17. NWCM's chief fiscal officer conceded that the debt
to the IRS was of a short-term nature which could
"threaten the existence" of NWCM. TR I/132.

18. WPM further found that, as of November 30, 1986,
NWCM regularly submitted claims and received
reimbursement for operating and payroll expenses before
such expenses were actually paid; that NWCM made payments
of those amounts as late as 90 days after reimbursement
was received; that NWCM failed to pay its employees on
regularly scheduled pay dates; and that NWCM had various
accounting problems. OHDS Ex 1/16-25.

19. WPM also performed an agency-wide audit of NWCM for
the period December 1, 1986 through May 31, 1987, which
reflected that NWCM's corporate deficit had grown to 799,
707, including a net loss of $141,503 for the six-month
period ending May 31, 1987. OHDS Ex 2/64, 66.
7

20. WPM concluded that NWCM's six-month net loss of
$141,503, its corporate deficit of $799,707 and its IRS
tax liability of $131,838, indicated that "the agency may
be unable to continue in existence." OHDS Ex 2/64, 71.

21. On October 20, 1987, NWCM filed its application with
OHDS for continued funding of its Head Start program for
fiscal year 1988. OHDS Ex 4.

22. On December 11, 1987, the Regional Administrator of
OHDS designated NWCM a "high risk organization" because
of a continuing corporate deficit and other deficiencies.
A “high risk organization" is an organization whose
management practices create relatively high risks of poor
programmatic use and financial stewardship of grant
funds. OHDS Ex 5.

23. In its December 11, 1987 correspondence, OHDS relied
on the Adler & Associates audit, which disclosed a
$625,373 corporate deficit, and that the WPM audits
reflected a deficit of $799,707 as of May 31, 1987, which
was an increase of $150,319 since November 30, 1986.

OHDS concluded this was "evidence of serious deficiencies
in your program or business management practices." OHDS
Ex 5.

24. OHDS placed NWCM on a cost reimbursement payment
system effective January 1, 1988, and noted that NWCM's
failure to comply with the requirements of 45 C.F.R. Part
74 would be grounds for the immediate suspension of its
Head Start direct grant pursuant to 45 C.F.R. 74.114.
OHDS Ex 5.

25. Ina letter to NWCM dated December 22, 1987, the
Regional Administrator of OHDS determined to
conditionally fund NWCM for its Head Start direct grant
during the period January 1, 1988 through December 31,
1988. NWCM was requested to correct deficiencies set
forth in that letter by March 31, 1988. OHDS Ex 7.

26. Also in that letter of December 22, 1987, OHDS
instructed NWCM to provide a detailed report by January
29, 1988 on its progress in correcting the nine
categories of deficiencies outlined. OHDS Ex 7.

27. The December 22, 1987 letter warned NWCM that
failure to correct such deficiencies could constitute
grounds for termination of its direct grant. OHDS Ex 7.

28. On December 28, 1987, NWCM requested technical
assistance from OHDS to "reconcile" its records with that
of the WPM audits for the periods ending November 30,
8

1986 and May 31, 1987, and to change its designation as a
"high risk organization." OHDS Ex 6.

29. OHDS personnel conducted an on-site review at NWCM
on February 9-12, 1988. OHDS provided detailed technical
assistance to correct program deficiencies, and
transmitted a ten-page "report of findings" from the on-
site review to NWCM on March 25, 1988. OHDS also
instructed NWCM to submit a Grantee Improvement Plan by
May 25, 1988, and to achieve full compliance by June 25,
1988. OHDS Ex 10.

30. On February 17, 1988, NWCM assured the Regional
Administrator of OHDS that it would "take steps to
address the fiscal and management deficiencies" outlined
in the audit findings and the Regional Administrator's
December 22, 1987 letter. OHDS Ex 8.

31. The February 17, 1988 letter enclosed a "deficit
reduction plan," which included a specified deadline for
correcting each of the deficiencies noted by the Regional
Administrator and the WPM audits. OHDS Ex 8.

32. The first described deadline in the NWCM deficit
reduction plan was to "settle" or otherwise liquidate
NWCM's tax debt of $131,838 by December 30, 1988. OHDS
Ex 8.

33. The NWCM deficit reduction plan outlined in the
February 17, 1988 letter proposed a deficit reduction
schedule that included a projected salary contribution of
$60,000 from NCWM's employees, a projected income of
$20,000 from an Annual Recognition Banquet, a projected
income of $25,000 from Community Advisory Board fund
raising efforts, and contributions totalling $115,000
during 1987 and 1988 from supporting organizations. OHDS
Ex 8.

34. NWCM never established the Community Advisory Boards
which it had planned to create as part of the deficit
reduction plan submitted to OHDS. TR I/76.

35. NWCM never held an Annual Recognition Banquet. TR
1/150.

36. NWCM currently owes the IRS approximately $250,000.
TRI/132.

37. The IRS has placed a lien on NWCM property.
TRI/132.
9

38. The large IRS debt seriously threatens NWCM's
existence. TR I/132.

39. NWCM's deficit reduction plan "just did not work
out," according to its chief fiscal officer. TR I/81-82.

40. The only credible evidence that any of the financial
contributions and goals of NWCM's deficit reduction plans
were met was a $41,434.39 donation from Douglass/Tubman
Youth Ministries. OHDS Ex 8; TR I/76, 150, 152; TR III/
88-90, 96.

41. The Grantee Improvement Plan required by OHDS was
for a reasonable, well documented, specific deficit
reduction plan with definite dates for specific fund
raising events. TR III/84-89. The NWCM deficit
reduction plan and schedule set forth in its letter of
February 28, 1988 (OHDS Ex 8) lacked credibility and was
not acceptable to OHDS. TR III/84-89.

42. NWCM wrote to OHDS on March 28, 1988, outlining a
number of "significant milestones" that had been achieved
in complying with the Regional Administrator's letter of
December 22, 1987. NWCM stated that past salary
liabilities had been reduced by $80,000, that internal
management systems had been strengthened, and that
discussions continued with the IRS regarding NWCM's tax
liability. OHDS Ex 11.

43. On April 13, 1988, OHDS corresponded with NWCM and
reviewed the NWCM submissions of February 17 and March
28, 1988 (outlining the action taken by NWCM to correct
the deficiencies cited by OHDS in its December 22, 1987
“special condition" letter). OHDS concluded that the
NWCM corrective action plan failed to sufficiently
describe the progress made, and that it did not provide
adequate information for a full evaluation. OHDS Ex 12.

44, The April 13, 1988 letter from OHDS further advised
NWCM that its deficit reduction schedule failed to
address the requirement that the plan provide
documentation of measurable events and dates by which the
deficit would be reduced. OHDS Ex 12.

43. OHDS further instructed NWCM to provide the basis of
its projections for net income from its fund raising
activities. OHDS Ex 12.

45. Also, in the April 13, 1988 letter, OHDS expressed
concern to NWCM regarding the nature and status of
negotiations with the IRS concerning the high tax
delinquency and requested that the results be immediately
reported to OHDS. OHDS Ex 12.
10

46. The April 13, 1988 letter further advised NWCM that
it had failed to address the impact which its deficit had
or might have on the OHDS grant, and that NWCM had not
specified the safeguards which NWCM would take to
insulate the OHDS grant from any future impact. OHDS

Ex 12.

47. OHDS extended the date by which NWCM must take
corrective measures from March 31, 1988 to May 31, 1988,
in "order to allow NWCM an opportunity to thoroughly
address these issues and avail itself of the technical
assistance being provided by CSR, Inc. in the areas of
fund raising, management organization, budgeting and cost
allocation." OHDS Ex 12.

48. On May 13, 1988, at the request of NWCM, OHDS
extended the due date to June 30, 1988 for the audit of
the program year ending December 31, 1987. OHDS Ex 13.

49. NWCM's only attempt to document its claim that
salary liability had been reduced by $80,000 was a list
of employees and their alleged contributions set out ina
letter to OHDS dated May 28, 1988. No supporting
documentation was produced to substantiate this
assertion. OHDS Exs. 11, 15.

50. In a letter dated May 28, 1988, NWCM set forth its
efforts and plans for correcting the deficiencies
previously noted by OHDS. OHDS Ex 15.

51. The May 28, 1988 letter outlined projected revenue
of $50,000 from a gospel concert planned for December
1988, but NWCM never raised any funds from the concert.
OHDS Ex 15; TR I/152.

52. On June 23, 1988, NWCM corresponded with OHDS
concerning the on-site followup review conducted February
9-12, 1988. OHDS Ex 16.

53. On July 22, 1988, OHDS provided the application
forms necessary for refunding Head Start Grant 05CH5232
for fiscal year 1989. In that letter, OHDS noted that it
had not received an acceptable annual audit for the Head
Start program for the year ended December 31, 1987, and
that "(f)ailure to submit acceptable audits on a timely
basis, will result in your agency being put in High Risk
status and the possibility of losing the Head Start
granteeship." OHDS Ex 17.

54. On September 28, 1988, NWCM corresponded with OHDS
concerning its inability to obtain an independent
certified audit for the program year ended December 31,
11

1987 because the Department of Human Services of the City
of Chicago (DHS Chicago) had refused to pay "its fair
share" of the cost of the audit. NWCM accused DHS
Chicago of "unethical practices...to effectuate the
ruination of NWCM, a competing Head Start grantee." OHDS
Ex 18.

55. On October 6, 1988, OHDS notified NWCM that its Head
Start application was due by October 3, 1988 and had not
been received. NWCM was informed that it was in
violation of OHDS requirements, and that because of
NWCM's noncompliance, timely release of Head Start grant
funds could not be guaranteed. OHDS Ex 19.

56. In a letter dated October 6, 1988, NWCM requested
an extension of the deadline for filing its grant
application until October 12, 1988. OHDS Ex 20.

57. NWCM's Head Start grant application number 05CH5232,
for fiscal year 1989, was received by OHDS on October 12,
1988. TR III/17, OHDS Ex 21.

58. On October 20, 1988, OHDS corresponded with NWCM,
concerning its September 28, 1988 letter about the status
of the audits for the periods ending December 31, 1987
and September 15, 1988. OHDS pointed out that NWCM's
failure to begin the required audit five months after it
was originally due required OHDS to consider the
alternatives available under 45 C.F.R. 1303, Subpart D.
OHDS Ex 22.

59. In another letter to NWCM on October 20, 1988, OHDS
notified NWCM that an on-site review would be conducted
on October 26-27, 1988 to focus on the issues of NWCM's
problems in achieving full enrollment; to follow up on
the issues raised during the February 9-12 on-site
review; to follow up on the various fiscal and
administrative problems set out in the OHDS letter of
December 22, 1987; and to consider NWCM's grant
application for fiscal year 1989. OHDS Ex 23.

60. On October 21, 1988, OHDS corresponded with NWCM
concerning the fiscal year 1989 grant application which
had been submitted on October 12, 1988, nine days beyond
the deadline. OHDS indicated an informal review of the
application revealed it to be unacceptable for formal
processing and review, and rejected the tendered
application. OHDS instructed NWCM that in order for it
to be considered for funding of a Head Start program
during fiscal year 1989, NWCM would have to submit an
acceptable application no later than November 4, 1989,
12

and stressed the importance of a timely submission. OHDS
Ex 24.

60. OHDS identified several major inadequacies of the
October 12, 1988 application, including concern about the
parental involvement in the program's decision-making
process; the inadequacy of the non-Federal resource
section; unexplained increases and changes in staffing
time; and failure to address NWCM's fiscal and
administrative problems. OHDS Ex 24.

61. On October 26-27, 1988, OHDS conducted an on-site
review at NWCM. Darrell Nelson and Steve Krasner of OHDS
reviewed records, interviewed NWCM personnel, and
provided technical assistance, including instructions
about the inadequacies of the 1989 refunding application
submitted October 12. TR III/96.

62. On November 2, 1988, OHDS summarized the findings of
the October 26-27 on-site review, and advised NWCM that
all concerns raised by OHDS in its October 21, 1988
letter (OHDS Ex 24) had to be adequately addressed in the
1989 refunding application. OHDS Ex 25.

63. In the November 2, 1988 letter, OHDS questioned
NWCM's ability to generate the non-federal share which
NWCM estimated in its refunding application, and OHDS
stated that there was an apparent shortfall in the
required non-Federal share. OHDS also reiterated its
concern that the refunding application failed to
adequately consider the 15 percent limitation on
administration and development costs, and further advised
NWCM that its program audit for the period ending
December 31, 1987 was substantially delinquent. OHDS
Ex 25.

64. The OHDS November 2, 1988 letter also noted that
NWCM's corporate deficit appeared unchanged from the
beginning of the year, since NWCM had produced accounting
records reflecting an agency deficit of $564,986.48 as of
January 1, 1988, subject to audit. OHDS Ex 25.

65. OHDS also expressed concern that NWCM had postponed
or abandoned most of its fund raising projects, and that
NWCM had failed to present documentation which showed
progress or resolution of its continuing indebtedness.
OHDS Ex 25.

66. During 1988, NWCM received approximately 210 hours
in technical assistance from CSR, Inc. for management,
program and fiscal problems. This assistance was
13

provided at no cost to NWCM and was in addition to its
financial assistance award. TR III/14~16; OHDS Ex 9.

67. NWCM resubmitted its application on November 4,
1988, which OHDS still found to be unacceptable. OHDS Ex
28; TR III/18.

68. NWCM has failed to submit a satisfactory refunding
application for fiscal year 1989. The application
resubmitted on November 4, 1989 contained major
deficiencies in planning, budgeting and staffing.

TR III/18.

69. On November 25, 1988, OHDS acknowledged receipt of
correspondence from NWCM dated November 14, 1988 (OHDS
Ex 26) which "strongly disagreed" with OHDS' findings
from the on-site review. OHDS advised NWCM that it had
"not provided [to OHDS] any information which would serve
as a basis for altering the findings." OHDS Ex 29.

70. OHDS informed NWCM on December 2, 1988 that its
refunding application for its direct grant for the fiscal
year 1989 was being denied "due to NWCM's failure to
comply with the terms and conditions of its grant and
applicable regulations in 45 C.F.R. Part 74 and 45 C.F.R.
Part 1301 et seq." OHDS Ex 30.

71.  OHDS has given NWCM adequate opportunity to
satisfactorily explain its financial problems and resolve
the questions surrounding its financial status, but it
has not done so.

72. Both the October 12 and the November 4, 1988
refunding applications for fiscal year 1989 which NWCM
submitted were deficient and unacceptable.

73. Federal regulations provide that "special grant
conditions more restrictive than those prescribed in this
Part 74 may be imposed as needed when the granting agency
has determined that the grantee: (1) Is financially
unstable, (2) Has a history of poor performance, or

(3) Has a management system which does not meet the
standards of this part." 45 C.F.R. 74.7(a).

74. Federal regulations require a grantee whose legal
condition has changed or whose financial resources have
been diminished to show satisfactorily that it has or
will continue to have legal status and financial
viability. 45 C.F.R. 1302.20.

75. NWCM did not show that it had acted effectively to
reduce its deficit.
14

76.  NWCM did not show that it had met the requirement to
submit an audit for the year preceding the proposed
refunding year.

77. NWCM did not show that it met the requirement for
matching 25 percent of the federal funding or 20 percent
of the total funding. 45 C.F.R. 1301.20.

78. NWCM did not show tht it had obtained the required
Parent Policy Council approval to apply for refunding for
1989. 45 C.F.R. Part 1304, Appendix B; OHDS Ex 24.

79. NWCM did not demonstrate that it met the OHDS
compliance standards in a timely manner in order to be
restored refunding for its Head Start direct grant for
1989.

80. OHDS has supported by a preponderance of the evidence
that its determination to deny NWCM refunding for its
Head Start direct grant for 1989 was appropriate under
federal law and regulations.

DISCUSSION

The Regional Administrator's December 2, 1988
determination to deny refunding of NWCM's Head Start
direct grant was based upon a series of fiscal and
programmatic deficiencies outlined in a document attached
to the determination letter, which was headed "Grounds
for Intent to Deny Refunding of NWCM." The record
indicates that each of these deficiencies had been
identified in previous correspondence with NWCM, and that
OHDS personnel discussed the problems with NWCM personnel
during the on-site visits of February 9-12 and October
26-27, 1988. NWCM's 1988 grant had been refunded by OHDS
contingent upon its compliance with certain special
conditions, which had been outlined to NWCM on December
22, 1987. NWCM was required to correct these same
deficiencies by March 31, 1988 (later extended to May 31,
1988). OHDS found that NWCM had not corrected these
deficiencies at the time the 1989 refunding application
was submitted.

NWCM did not contend that the grounds cited by the
Regional Administrator were an improper basis for denying
refunding to a Head Start grantee. Neither did NWCM
specifically refute most of the Regional Administrator's
findings. Instead, NWCM sought to explain the
circumstances of each of the alleged deficiencies,
claiming that several of the deficiencies had arisen
because of "unavoidable" problems which NWCM had with its
entirely distinct Head Start delegate grant with the City
15

of Chicago. This "delegate contract" with the City (in
effect a sub-grant) existed from 1979 until the City
terminated it in mid-1988. NWCM argued that it had been
a victim of a "vendetta" by the City because it was in
direct competition with the City as a Head Start grantee
with OHDS. This "vendetta" caused NWCM's substantial
corporate deficit, it claimed, and consequently, also
caused some of its other problems.

In order to ensure that NWCM received a full and fair
hearing, I allowed it to present evidence concerning its
problems with the City, over the objection of OHDS that
these matters were irrelevant to questions concerning the
direct grant with OHDS. I agree with OHDS, however, that
it is not my role to evaluate the circumstances of the
termination of the delegate contract with the City of
Chicago. Moreover, in considering the evidence presented
concerning its delegate contract, I do not find NWCM's
purported problems with the City to excuse any of the
deficiencies cited by the Regional Administrator.

In this Discussion, I first consider NWCM's specific
allegations concerning its delegate contract with the
City. I then address briefly each of the findings by the
Regional Administrator cited as a basis for the
nonrenewal determination in the December 2, 1988 OHDS
determination letter.

I. NWCM's Deficit.

A major basis for OHDS's determination to deny refunding
was the continued existence of a large corporate deficit
by NWCM, which the December 2, 1988 determination noted
was $799,707 as of May 31, 1987 (OHDS Ex 30) of a total
NWCM budget as of May 31, 1987 of approximately $1.5
million. TR I/129. One allegation by NWCM was that the
size of this deficit was exaggerated by a "hostile audit"
performed by WPM, an accounting firm that was jointly
hired by OHDS and the City of Chicago to audit NWCM. TR
158. NWCM also alleged that the debt was attributable to
unavoidable problems in its dealings with the City, as
well as an outstanding debt by the City to NWCM.

7 After the Hearing in this case, NWCM added new

counsel to assist NWCM in this case. NWCM's new counsel,
in a footnote in her post-hearing submission, requested a
chance to submit new evidence. OHDS objected. I find

and conclude that this case has already been delayed long
enough, NWCM has already been given ample opportunity to
present all relevant evidence, and this case must come to
a close. Accordingly, I deny the Petitioner's request.
16

NWCM attempted to impeach the reliability of the WPM
audits. One witness, an employee of the City as well as a
former NWCM employee, testified to her low opinion of the
CPA firm. TR III/210, see also TR I/67. The accounting
firm was used by the City to audit all their delegate
contracts. NWCM itself hired another accounting firm for
an independent audit for the same time as the WPM audit.
OHDS Ex 31. As far as the deficit is concerned, I do not
find any of the allegations concerning the WPM audit
ultimately relevant, since NWCM's own audit, by Adler and
Associates, also found a deficit of $625,373 as of
December 31, 1986. OHDS Ex 34. I find OHDS's concern
about the financial viability. of NWCM to be justified
whether the amount of NWCM's deficit was found to be
either $799,707 or $625,373.

NWCM maintained that the deficit was due in large part
because of actions taken by the City to withhold certain
“payment vouchers" to NWCM to which it allegedly was
vightfully entitled. TR I/71. The NWCM chief fiscal
officer testified that the City of Chicago was indebted
to NWCM in the amount of approximately $500,000. TR
1/138. NWCM thus implied that its corporate deficit
occurred because of circumstances beyond its control.

Even if I found this to be an accurate picture of the
City's indebtedness to NWCM, I would not find this to be
an adequate basis on which to question OHDS's findings
concerning the debt. As OHDS repeatedly emphasized,
NWCM's direct grant with OHDS was entirely separate from
its delegate contract with the City. This is not the
proper forum for NWCM to resolve its accounting dispute
with the City of Chicago.

Furthermore, the record does not substantiate the
allegation concerning this $500,000 debt owed by the City
to NWCM. None of the documentary exhibits refers to such
a debt, nor do they support an inference that a debt of
this size existed. Neither the Adler and Associates
audit nor the WPM audits alluded to such an indebtedness.
OHDS Ex 33, 34; OHDS Ex 1, 2. An NWCM witness did
maintain that NWCM's reimbursement vouchers were “always
late," but did not testify as to the size of any
outstanding indebtedness. (TR III/200). Another
witness, the trustee under the current arrangement
between NWCM and the City, testified that the City may
owe NWCM about $6,000 related to tax payments. TR II/69.
An accountant for the City government denied the
existence of the $500,000 debt, and stated that the City
owes nothing to NWCM. TR III/154. A March 9, 1989
letter on City of Chicago stationery, drafted by the
accountant, states that NWCM actually owes the City
17

$78,871.41 for advances from the 1987 fiscal year. OHDS
Ex 35, TR III/158-159.

I conclude that OHDS's finding concerning the substantial
NWCM debt is substantiated by the record, and I am not
convinced by NWCM's allegations that the debt was
attributable to unavoidable problems with its delegate
contract with the City.

II. Failure to comply with terms and conditions of the
current grant award.

This ground, cited in the December 2, 1988 determination
letter, relates essentially to the "special conditions"
that were imposed on the continuation of the grant award
for calendar year 1988. OHDS Ex 7. The Regional
Administrator required NWCM, initially by March 31, 1988,
to correct “extremely serious deficiencies" which she
found. This deadline was later extended to May 31, 1988.
Id.; OHDS Ex 12. The major deficiency cited was the
large corporate deficit, which the Regional Administrator
associated with a "threat of insolvency." OHDS Ex 7.

The record amply demonstrates that NWCM has to date been
unable to reduce the substantial deficit found by the
auditors, and the record indicates that it has even
continued to increase.

NWCM presented no evidence that the $625,000 deficit
found by the Adler and Associates audit has been reduced.
NWCM conceded that it has not paid its debt to the IRS,
and currently has an outstanding tax liability of over
$200,000. TR I/132. The IRS has placed a lien on NWCM's
property because of the debt. TR I/92. OHDS's site
visit to NWCM on October 26-27, 1988 confirmed the
existence of the large deficit. OHDS Ex 25. OHDS's
fiscal expert assigned to the NWCM grant testified that
in his opinion, NWCM's current deficit was even greater
than that found by the WPM audits. TR III/112.

NWCM submitted a deficit reduction plan as part of a
February 17, 1988 submission to OHDS. OHDS Ex 8. The
plan established a series of self-imposed deadlines,
including as a first priority the dissolution of its tax
liability to the Internal Revenue Service by December 30,
1988. An OHDS witness, the fiscal expert assigned to the
NWCM grant, testified that the plan itself was
unrealistic. TR III/86-87.

NWCM's deficit reduction plan listed various sources of
revenue to reduce the deficit, including contributions of
employee salaries, contributions from "supporting
organizations," an “annual recognition banquet," and
18

other fund raising activities. However, NWCM's plans for
fundraising activities were all aborted or were
apparently unsuccessful. OHDS Ex 25, TR I/83-84.

One allegation by NWCM concerning its deficit was that it
had been unable to absorb the effect of its loss of its
delegate contract with the City of Chicago. However,
NWCM did not articulate specifically why this was so, or
what measures had been undertaken to reduce its deficit
since the loss of the delegate contract on June 15, 1988.
OHDS Ex 18. Its fiscal officer also alleged that one
must examine the "composition of the debt," and that some
of it was of a long-term nature that did not threaten the
survival of the organization. TR 1/130. However, NWCM
presented no details of why some of the debt was of a
long-term nature and presented no documentation at all
concerning the state of the current debt. NWCM's witness
acknowledged that more short-term debt could threaten the
organization since it could force a bankruptcy (id.), and
admitted under cross-examination that its tax debt was of
such a short-term nature. TR I/132.

III. Failure to submit an audit for the period ending
December 31, 1987.

The second ground for OHDS's nonrenewal determination was
NWCM's failure to submit an audit for the 1987 program
year, which OHDS described as a "serious impediment to
OHDS's determination of the viability of NWCM's financial
status." Determination letter/Att., p. 4. (OHDS Ex 30).

Under 45 C.F.R. 1301.12, Head Start programs must submit
an audit for each budget period by an independent auditor
to determine:

A. whether the agency's financial statements are
accurate;

B. whether the agency is complying with the terms
and conditions of the grant; and

Cc. whether appropriate financial and
administrative procedures and controls have
been installed and are operating effectively.

45 C.F.R. 1301.12(a).

Subsection (c) provides that the program must submit such
an audit within four months of the close of each budget
period, or by April 30, 1988 for the 1987 program year,
unless otherwise approved.
19

According to the December 2, 1988 determination letter,
NWCM was granted an extension of 60 days, to June 30,
1988, to submit its budget. OHDS notified NWCM by letter
of July 14, 1988 that the submission of the audit was
delinquent. OHDS Ex 22. As of September 28, 1988, NWCM
had still not submitted the audit, and wrote to the
Regional Administrator to complain that the Chicago
Department of Human Services "has refused to honor its
fair share of $10,000.00 for the cost of auditing the
delegate Head Start program." OHDS Ex 18. NWCM also
requested "responsible and definitive actions" from OHDS,
apparently concerning the interpretation of 45 C.F.R.
1301.12, and particularly whether the audit must be for
the "grantee Head Start program only" Id.

In a letter of October 20, 1988, the Regional
Administrator advised NWCM that it was required to submit
an audit to OHDS regardless of any arrangements it had
made concerning its delegate contract with the City.

OHDS Ex 22. Ina letter of November 14, 1988, NWCM noted
in a post-script that "NWCM is making every effort to
comply with the required audit of the budget period
ending December 31, 1987, as soon as possible." OHDS

Ex 26.

AS of the March 21-23, 1989 hearing, NWCM still had not
submitted the required audit for 1987. TR I/86. The
claimed justification expressed in testimony was that
OHDS was demanding an audit solely of the OHDS funded
Head Start program only, which comprised only 20 percent
of NWCM's total operations, and that such an audit would
not allow OHDS to properly assess NWCM's financial
viability. TR I/86-87. However, contrary to NWCM's
assertion, the record provides no indication that OHDS
would refuse to accept an audit for all of NWCM's
operations. E.g., OHDS Ex 22.

NWCM started to hire an auditor to conduct an audit for
the 1987 program year, but the auditor was "somewhat
skeptical about getting involved and not having a clear
understanding of what HHS wants . . ." (apparently
referring to the issue of whether the audit should be for
the OHDS Head Start grant only.) TR I/87; TR I/158-163.
NWCM also submitted two letters from the firm of
Blackman, Kallick, and Bartelstein, Certified Public
Accountants, to explain the circumstances of its failure
to submit the audit. P Ex 2, 3. Ina letter of March
22, 1989, apparently prepared for purpose of the hearing,
the firm wrote that the 1987 audit "is now scheduled for
completion by the end of March 1989." P Ex 2. The
record does not indicate whether such an audit was
actually submitted. The letter explained that the audit
20

had been postponed for three reasons: "changes in the
entity to be audited" (apparently referring to the loss
of the delegate contract with the City); "approval to
perform an audit" of the OHDS funded program only; and
delay in receiving payment.

Assuming that I would have the authority to consider
these excuses for NWCM's failure under the regulations to
submit an audit almost one year after it was due, I would
not find them to justify the delinquency. The record
does not indicate that NWCM sought approval from OHDS to
delay submission of the audit for these reasons, and NWCM
did not sufficiently explain why they would justify the
failure. The regulations unequivocally require such an
audit, and NWCM was repeatedly warned of the consequences
of its failure to comply with the requirement.

Especially given the precarious financial condition of
the entity, OHDS in this case had a compelling need to
evaluate the current financial status of the
organization.

I find that OHDS had a reasonable basis for denying
refunding for the 1989 program year, when the grantee had
not yet submitted a required independent audit for the
program year 1987.

Iv. Failure to meet non-Federal matching requirements
and failure to maintain accurate and current accounting
records.

The federal funds to a Head Start program must be matched
by a 25 percent non-federal share, or the total cost of
the program has to be matched by 20 percent of a non-
federal share. TR III/22, 45 C.F.R. 1301.20. Further,
the corporation (NWCM) is responsible under 45 C.F.R.
1320 for proper recording of the matching funds or in-
kind contributions, and for showing by verifiable records
that the matching requirements have been met. The
Regional Administrator found a "serious shortfall" in
NWCM's non-federal match. As of September 30, 1988, OHDS
found a non-federal match of only $21,121.38 out of a
required match of $73,368.

NWCM's fiscal officer acknowledged in testimony the
existence of this shortfall at the time of OHDS's
determination, but nonetheless maintained that NWCM had
since then met its non-federal match through "in-kind
contributions." The fiscal officer testified that NWCM
"got a heavy amount of in-kind contribution" in the last
part of 1988, which fulfilled its required non~-federal
share. TR I/88. The written record does not
substantiate this testimony, however. The amount of
21

in-kind contributions (presumably from volunteer
activities) would need to be substantial, and the witness
did not offer any details of the circumstances underlying
his assertion. OHDS itself would be unable without
written documentation to accept NWCM's claim of
compliance.

Another regulatory requirement is that a grantee make and
keep accurate, current, and complete disclosure of the
financial results of each project or program. 45 C.F.R.
74.61(a). OHDS found that the failure to meet the non-
federal share may have been due to the lack of accurate
records concerning contributions, which itself was a
violation of this requirement.

Vv. Failure to keep OHDS informed as required.

The Regulations require specifically that grantees must
submit quarterly performance reports within 30 days after
the close of each quarter. 45 C.F.R. 74.82(b). However,
as OHDS Ex 27 demonstrates, NWCM submitted its reports
for both the quarters of "March, 1988 through May, 1988"
and "June, 1988 through August, 1988" on November 21,
1988, well beyond their due dates. See TR III/24.

OHDS also objected to NWCM's failure to notify OHDS of
the fact that the Internal Revenue Service had filed a
lien against the City of Chicago on May 23, 1988 because
of unpaid FICA taxes due from NWCM for the period ending
December 31, 1987. 45 C.F.R. 74.84 requires a grantee to
notify the granting agency of events which "have
significant impact upon the grant . . . activity."

Given OHDS's clearly stated concern about NWCM's
financial situation, I agree that failure to notify OHDS
about the status of its debt to the IRS was further
ground for not renewing the grant.

VI. Failure to submit an approvable application for
refunding.

OHDS gave NWCM a full opportunity to submit an approvable
application for refunding for 1989. OHDS's ultimate
objection to NWCM's application for refunding set forth a
number of concerns too numerous to mention. One major
objection to the application was that it failed to
contain approval from the Parent Policy Council, as
required by 45 C.F.R. Part 1304, Appendix B. That
section provides for policy groups (comprised of at least
50% of children's parents enrolled in the program) to be
actively involved in policy making and in operation of
the Head Start program.
22

OHDS agreed to accept the late filing of NWCM's 1989
grant application on October 12, 1988. Ina letter of
October 21, 1988, OHDS returned the grant application,
stating that the application was “unacceptable for formal
review and processing by OHDS," noting a series of
problems with the application that it would allow NWCM to
further address in another application. OHDS Ex 24. The
first problem cited was NWCM's failure to include proper
evidence of Parent Policy Council approval. As noted by
OHDS's October 21, 1988 letter, the minutes of the
meetings of the Parent Policy Council indicated that only
two parents were present at one meeting on October 12,
1988, and three parents were present at a meeting on
October 6, 1988. OHDS Ex 21. The letter also noted that
the minutes of the meetings were not signed. OHDS raised
concern about whether three parents constituted a proper
quorum under the bylaws of the Council, and, generally,
whether there was a sufficient level of parent
involvement in the decision-making at the organization.

The application resubmitted on November 4, 1988 failed to
contain any evidence of parent approval of the revised
application, and merely included a copy of the same
Parent Policy Council minutes which OHDS had found to be
insufficient in the initial application. OHDS Ex 28.

The NWCM Assistant Program Director testified about the
circumstances of the Parent Policy Council approval of
the 1989 grant application. TR III/218-228. The NWCM
Parent Policy Council had seven members, but the
assistant program director could not recall if the bylaws
stated whether a majority of four was required for a
quorum. TR III/224. The Council had approved the
initial application for funding, but after NWCM received
the rejected application back from OHDS, "the parents met
and worked with us to give the additional information and
we didn't feel that we needed a new approval from the
Parent Policy Committee, because that was the same budget
that we were working with." TR III/226; see also TR
I/173. The record does not reflect that the Parent
Policy Council met between the OHDS return date (October
21, 1988) and the resubmission of the application on
November 4, 1988.

While the record concerning the Parent Policy Council
approval is less than clear, I agree with OHDS that NWCM
should at least have clarified whether the Parent Policy
Council had properly approved the application when it was
resubmitted on November 4, 1988.

The other major problem which OHDS noted concerning the
resubmitted application by NWCM was that it included
23

administrative and development costs which exceeded the
15 percent limitation as required by 45 C.F.R. 1301.32.
NWCM did not deny that it exceeded the amount of
allowable costs here, but its chief fiscal officer
claimed that there was confusion as to whether the non-
federal part of administrative costs needed to be
included in calculating the allowable costs. T I/180-
184.

NWCM's explanation is not persuasive, since NWCM easily
could have inquired about the meaning of the regulatory
limit. 45 C.F.R. 1301.32 clearly states that the costs
of administration and development shall not exceed 15
percent of the total costs of the program, meaning all
administration and development costs, not just those of
the federal share. The obvious purpose of the limitation
is to ensure the efficient operation of the grant
program, and I find NWCM's failure to meet this
requirement was a proper ground on which to reject its
application for refunding and for denying refunding of
the grant for the 1989 program year.

VII. Failure to notify OHDS in writing regarding
maintenance of financial viability.

45 C.F.R. 1302.20 provides:
(a) Upon the occurrence of a change in the legal

condition of a grantee or of a substantial
diminution of the financial resources of a grantee,

or both, . . . the grantee is required within 30
days after the . . . grantee has notice of
knowledge of the change, . . . to show in writing

to the satisfaction of the responsible HHS official
that it has and will continue to have legal status
and financial viability. Failure to make this
showing may result in suspension, termination or
denial of refunding.

OHDS's December 22, 1988 determination letter found that
NWCM had violated this provision by not notifying OHDS of
a tax lien imposed by the Internal Revenue Service on
NWCM on May 23, 1988, in the amount of $136,368.58, which
OHDS found constituted a "substantial diminution of the
financial resources" of NWCM. NWCM presented no response
at the hearing to this OHDS complaint.

The record also demonstrates that the Regional
Administrator of OHDS, in renewing NWCM's grant for 1988
subject to special conditions, warned NWCM of OHDS's
continuing concern about the financial viability of the
organization. As found above, NWCM did not implement a
24

viable deficit reduction plan, nor does the record
indicate that it adequately continued to keep OHDS
informed of its financial status. Although NWCM
submitted a deficit reduction plan on February 17, 1988
(see OHDS Ex 8), the organization did not apprise OHDS of
how it was complying with the plan over the course of the
year, and the record does not indicate that any true
progress indeed was made or that its debt was in any way
reduced.

I therefore conclude that NWCM's failure to keep OHDS
informed of the organization's financial status was
further ground to deny refunding.

CONCLUSION

Based on the foregoing, I find and conclude that NWCM did
not demonstrate that it met the OHDS compliance standards
in a timely manner in order to be restored refunding for
its Head Start direct grant for 1989. Further, I find
and conclude that OHDS has supported its determination to
deny NWCM its 1989 refunding based on the entire record
in this case and the applicable federal Regulations.

/s/

Charles E. Stratton
Administrative Law Judge
